To set aside a judgment and quash the writ of attachment by which the proceedings were instituted. ' '
Denied October 10, 1895, with costs.
In February, 1894, the writ was issued out of the Wayne Circuit Court upon an affidavit setting forth that plaintiffs were residents of Chicago, Ill.; that the defendant (relator here) was a resident of Eaton County, Mich.; that defendant had no property in Eaton County and that there is no property of defendant subject to attachment within the County of Wayne.
Defendant was not served and did not appear.
Publication was had, defendant’s default entered and judgment entered in July, 1894.
In April, 1895, defendant moved to set aside the judgment and quash the wilt. (1), because plaintiffs were non-residents of the State of Michigan and defendant resided in Eaton County; and (2) because no affidavit of the commencement of publication was filed as required by Act No. 8, Laws of 1891.
The circuit judge permitted the affidavit to be filed nunc pro tune and denied the motion to quash. Kespondent cited Stringer vs. Dean, 61 M., 196.